Mb. Justice Wole
delivered the opinion of the court.
An answer to a suit on a promissory note admitted the execution thereof hut denied that it had not been paid or that defendant had not been relieved of payment. At the trial the plaintiff alone appeared, offered evidence to prove the issues and the court rendered judgment in his favor. A motion is before us to dismiss as frivolous the appeal taken from the judgment.
At the hearing in this court the appellants contended orally that the complaint was insufficient. The theory was that the promissory note nominally was signed by two persons, but that one of the makers appeared to be signing by attorney without any averment that the supposed attorney was authorized to sign for the said maker.
The complaint set up that the defendants named in the title to the suit subscribed and delivered to the plaintiff the described promissory note. In the absence of any authority to the contrary, we are of the opinion that the averment of the complaint was the statement of the ultimate fact that each of the defendants was a maker of the note, whether he signed directly or by an agent. Qui facit per alium facit per se.
Even supposing that the complaint was defective or stated a conclusion of fact or of law, the defect was of a kind that was curable by the evidence. Almost every presumption arises in favor of the judgment until the fact is shown to be otherwise. Omnia praesumuntur rite et solenmiter esse *741acta donec probetur in contrarium. 46 C. J. 1092, note 76. See also 4 C. J. 785.
The appeal will be dismissed as frivolous.